Citation Nr: 1618635	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include on a secondary basis.

2.  Entitlement to service connection for post status radical neck surgery for squamous cell carcinoma of the tongue, to include as secondary to service-connected transitional cell bladder carcinoma, status post transurethral resection.

3.  Entitlement to a compensable initial evaluation prior to July 2, 2007, and from February 1, 2008 to August 31, 2010, and an initial evaluation in excess of 20 percent from January 1, 2015, for the residuals of transitional cell bladder carcinoma, status post transurethral resection.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to March 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in March 2009.  A Statement of the Case (SOC) was issued in January 2011.  Substantive Appeal was received in March 2011.

The August 2008 rating decision granted service connection for transitional cell bladder carcinoma, status post transurethral resection, evaluated as: (1) zero percent (noncompensable) effective from May 29, 2007, to July 1, 2007; (2) 100 percent effective from July 2, 2007 to January 31, 2008; and (3) zero percent effective from February 1, 2008.  In a July 2012 rating decision, the RO increased the initial evaluation for the service-connected transitional cell bladder carcinoma to 100 percent effective from September 1, 2010.  In a May 2014 rating decision, the RO proposed to decrease the evaluation for this disability from 100 percent to 20 percent.  In May 2014, the RO sent the Veteran notice of its proposal to reduce the evaluation for this disability, in accordance with 38 C.F.R. § 3.105(e).  See 38 C.F.R. § 4.115b, Note following Diagnostic Code 7528.  In an October 2014 rating decision, the RO reduced the initial evaluation to 20 percent effective from January 1, 2015.

The Board also notes that the RO incorrectly found that the Veteran's appeal of the initial ratings for his service-connected transitional cell bladder carcinoma had been satisfied in full by the July 2012 rating decision.  Rather, the Veteran's appeal has in fact remained intact since that time, as discussed above.  As such, the RO's procedures regarding the proposed reduction and ensuing finding of an untimely subsequent NOD to such reduction are premature and have not manifested.

In this function, the Veteran has already perfected a timely administrative appeal of the August 2008 rating decision, concerning the propriety of the initial staged-ratings assigned following the grant of service connection for the transitional cell bladder carcinoma.  38 U.S.C.A. § 7105 (West 2014).  In doing so, the rating claim for this disability (which is now implicated by the propriety of the rating reduction) was placed in appellate status by a jurisdiction conferring NOD, which challenged initial rating awards.  And, as such, this current appeal, which stems from the August 2008 rating decision, is part of the original claim filed in May 2007, and thus may not be construed otherwise.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that an initial assignment of a rating following an award of service connection is part of the original); see also Hamilton v. Brown, 4 Vet. App. 528, 537-38 (1993) (en banc) (holding that there can be only one valid NOD to a particular claim, extending to all subsequent RO and BVA adjudications on the same claim, until the NOD is withdrawn, or until a final RO or BVA decision is rendered in the matter).  Accordingly, in light of the scope of this claim, the Board must consider the propriety of the initial ratings that are assigned for each staged-period for this disability for the entire period in which the appeal has been pending.  See Fenderson v. West, supra.

Accordingly, the applicable law mandates that when an appellant seeks a higher rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Although the periods in which the Veteran has been granted 100 percent evaluations do constitute full grants for his service-connected residuals of transitional cell bladder carcinoma, higher evaluations are still available for the each of the staged-periods in which the Veteran's condition was rated less than 100 percent.  As such, these staged-periods are still under appeal and are reflected in the amended caption on the title page.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for post status radical neck surgery for squamous cell carcinoma of the tongue, and the propriety of the initial staged-ratings assigned for the service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A diagnosis of PTSD is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, letters dated in July 2007 and October 2007 advised the Veteran of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.

VA also provided the Veteran with adequate medical examinations.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  Moreover, in the absence of a current disability as in the case of the Veteran's PTSD claim, there is no reasonable possibility that a nexus opinion can substantiate the claim. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

The Veteran contends that he currently suffers from PTSD in addition to his current chronic adjustment disorder.  In this regard, the Veteran related that he experiences anxiety that stems from his transitional cell bladder carcinoma, status post transurethral resection.

A review of the Veteran's service treatment records was absent for any discussion of psychiatric disabilities or treatment, to include PTSD.

A review of the Veteran's outpatient treatment records shows that the Veteran has been variously treated for an adjustment disorder, which was found to result from the Veteran's transitional cell bladder carcinoma, status post transurethral resection.  There have been no formal diagnoses of PTSD.

The Veteran was provided with a VA examination in September 2008 and April 2011 for an assessment of his service-connected adjustment disorder.  While the diagnosis of an adjustment disorder was confirmed, there were no findings of any diagnosed PTSD.

Analysis

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for PTSD.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM). Rather, the Veteran's post-service records only indicate assessments of an adjustment disorder.  There is no indication any medical findings supported by the criteria of the DSM have ever been provided, much less related to any uncorroborated stressors that the Veteran may have provided.

Most notably, the predominant psychiatric findings in the Veteran's outpatient treatment records and VA examinations have determined that the Veteran's psychiatric symptoms are diagnoses variously as a chronic adjustment disorder.  This disorder has been found to be etiologically related to the Veteran's service-connected transitional cell bladder carcinoma, status post transurethral resection.  As such, the Veteran is currently service-connected for a chronic adjustment disorder based upon such.  There is no indication that the Veteran has a separate and distinct disability manifested by PTSD that is related to military service stressors, to include the Veteran's service-connected transitional cell bladder carcinoma, status post transurethral resection.

The only other evidence in the claims file supporting the existence of a disability manifested by PTSD is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or psychiatry more particularly, and that he is merely speculating as to whether he has such current disability.  In this regard, he is not competent to diagnose a disability manifested by PTSD, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current disability manifested by PTSD is lacking in probative value.  

In short, in the absence of persuasive probative evidence demonstrating any current disability manifested by PTSD, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.



ORDER

Entitlement to service connection for PTSD, to include on a secondary basis, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Transitional cell bladder carcinoma, status post transurethral resection

The Veteran contends that his transitional cell bladder carcinoma, status post transurethral resection, is worse than currently evaluated by his current evaluations.  To this effect, the Veteran has stated in an October 2015 statement that his conditions have changed, which he believes deserves a higher rating percentage.  He continues to seek treatments for this particular condition, including continued bladder cystoscopies and new medication.  On February 4th, 2015, he was told by his urologist, Dr. Chang, that his bladder contained very cloudy urine as a result of incomplete emptying during the day.  He prescribed Tamsulcisin (Flomax) to treat this.  As a result, urinary frequency has increased during the nighttime to over 5 times per night.  He is also having increased difficulty with urine flow during the day, which has resulted in going to the bathroom more than 10 times per day.

The Veteran was last provided with a VA examination in May 2014.  At the examination, upon review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with low grade transitional cell cancer of the bladder.  It was noted that since his last 2011 VA examination, he has had 5 flexible cystoscopies on March 2011, July 2011, January 2012, October 2012, and October 2013, all normal except for a mild stricture which was easily by-passable.  Current sequelae for the stricture of the urethra were mild incontinence, not using pads/diapers and frequency of micturition.  The Veteran has a voiding dysfunction which results in daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times, without use of absorbent materials.  Voiding also shows signs of hesitancy, slow stream, weak stream, and decreased force of stream, all which are not marked.  Additionally, the Veteran has evidence of stricture disease that does not require dilation.  It was noted that the Veteran's residuals do not affect his ability to work.

Although the May 2014 VA examination was adequate at that time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2015).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the May 2014 VA examination, to include anxiety, occupational problems, relationship problems, motivational problems, and potential for violence. Furthermore, the last VA examination of record is nearly 2 years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's, transitional cell bladder carcinoma, status post transurethral resection.

Post status radical neck surgery for squamous cell carcinoma of the tongue

The Veteran's post status radical neck surgery for squamous cell carcinoma of the tongue has been previously considered by the RO under the theories of direct and presumptive service connection, to include Agent Orange exposure, asbestos exposure, and exposure to environmental hazards while serving in Southwest Asia in support of the Gulf War.  However, the Board finds that the Veteran has also alleged a theory of secondary service connection to his service-connected transitional cell bladder carcinoma, status post transurethral resection in his March 2011 Substantive Appeal.  In this regard, Veteran has indicated that he was told by his doctor that the cancerous cells which led to the development of his transitional cell bladder carcinoma, status post transurethral resection in 1994 could have remained dormant and manifested at a later date into his currently diagnosed post status radical neck surgery for squamous cell carcinoma of the tongue.  

The Veteran has not been previously afforded a VA examination to discuss this potential connection.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Here the Veteran has a current disability, a service-connected disability upon which to base service-connection, and an indication of a nexus opinion, which are insufficient in and of themselves currently to base a decision regarding service connection.  As such, the Veteran should be provided with a VA examination with an appropriate specialist in order to ascertain whether there is any etiological relationship between the Veteran's post status radical neck surgery for squamous cell carcinoma of the tongue and his transitional cell bladder carcinoma, status post transurethral resection.  A full rationale must be provided for any opinions rendered.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled for an examination with an appropriate specialist to determine the current severity of his transitional cell bladder carcinoma, status post transurethral resection. The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should consider the Veteran's contentions of worsening, to include cloudy urine, increased daytime voiding, increased nighttime voiding, and increased medication to treat such.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. The Veteran should also be scheduled for an examination with an appropriate specialist to determine the etiology and current severity of his post status radical neck surgery for squamous cell carcinoma of the tongue. The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any diagnosed post status radical neck surgery for squamous cell carcinoma of the tongue was caused by or aggravated by the Veteran's service-connected transitional cell bladder carcinoma, status post transurethral resection.  In this regard, the examiner is asked to consider and fully discuss the Veteran's lay statements.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


